DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-7 and 16-20 are objected to because of the following informalities:  
	The phrase “the charge storage film including an upper cover protruding toward the outside of the respective channel structure”, as recited in claim 1 at the very last two lines and claim 16 at the very last two lines, is recommended to amend as -- “the charge storage film including an upper cover protruding horizontally toward the outside of the respective channel structure – to improve clarity.
	As shown in annotated Fig. 1B, the charge storage film 251bu/2512bd including an upper cover protruding horizontally (i.e. protruding towards the right) toward the outside of the respective channel structure 250.  The word “protruding” may refer to protruding towards any direction.  By adding “horizontally” in the phrase, it would improve the clarity as to which direction the charge storage film protrudes. 
	Claims 2-7 are also objected to, as they are dependent from the objected base claim 1.
 	Appropriate correction is required.


    PNG
    media_image1.png
    428
    731
    media_image1.png
    Greyscale

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations as recited in claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
	The annotated Fig. 1A illustrates an upper insulating film 265 filling the word line cut WLC, the upper insulating film 265 contacting the third semiconductor layer 201c.  However, claim 17 recites the upper insulating film not contacting the third semiconductor layer.

    PNG
    media_image2.png
    597
    483
    media_image2.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Allowable Subject Matter
Claims 8-15 are allowed.
Claims 1-7 and 16-20 would be allowable if the objection is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
	In re claim 1, the closest prior art of record, Son et al to US 2020/0027894 (same applicant), teaches a semiconductor memory device comprising: 
a substrate 101;
an insulating layer 120;
a plurality of gate electrodes 130 on the insulating layer 120 and spaced apart from each other in a first direction Z perpendicular to an upper surface of the insulating layer 120; and
a plurality of channel structures CHS penetrating the plurality of gate electrodes 130, each respective channel structure of the plurality of channel structures CHS including a gate insulating film 160, a channel layer 152, and a buried insulating film 182 (Fig.3), the gate insulating film 160 including a tunnel insulating film 162 adjacent to the channel layer 152, a charge blocking film 166 adjacent to the plurality of gate electrodes 130, and a charge storage film 164 between 
    PNG
    media_image3.png
    589
    478
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    541
    365
    media_image4.png
    Greyscale

	By comparison, Son et al. failed to teach a first semiconductor layer, a second semiconductor layer, and a third semiconductor layer between the first and second semiconductor layers; a plurality of gate electrodes on the second semiconductor layer; a plurality of channel structures penetrating the first, second and third semiconductor layers.  In addition, there is no second reference of the record remedying the deficiencies of Son’s teachings with proper motivation.
	In re claim 8, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2020/0027894.   The improvement first semiconductor layer, a second semiconductor layer on the first semiconductor layer; a plurality of gate electrodes on the second semiconductor layer; a plurality of channel structures penetrating the first and second semiconductor layers and an upper charge storage film in contact with a side surface of the second semiconductor layer.
	In re claim 16, the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2020/0027894.   The improvement at least comprises a first semiconductor layer, a second semiconductor layer on the first semiconductor layer and a third semiconductor layer between the first semiconductor layer and the second semiconductor layer; and the plurality of electrode forming a word line cut, the third semiconductor layer including an opening that partially exposes an upper surface of the first semiconductor layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

    PNG
    media_image5.png
    604
    857
    media_image5.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Feb. 18, 2021



/HSIEN MING LEE/